33 Mich. App. 279 (1971)
189 N.W.2d 789
PEOPLE
v.
MILLER
Docket No. 9467.
Michigan Court of Appeals.
Decided April 28, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Gerard A. Poehlman, Assistant Prosecuting Attorney, for the people.
Carl Ziemba, for defendant.
Before: LESINSKI, C.J., and R.B. BURNS and LEVIN, JJ.
PER CURIAM.
Defendant appeals his conviction of manslaughter. MCLA § 750.321 (Stat Ann 1954 Rev § 28.553).
Defendant raises numerous issues on appeal: (1) that testimony of the Wayne County Medical Examiner was prejudicial to the defendant because it purported to be fact rather than opinion and because facts to support the examiner's conclusion were not established, (2) that defendant's statement to the police was improperly admitted into evidence, (3) that prejudicial error was committed in the court's instructions to the jury, and (4) that the prosecutor made prejudicial remarks amounting to reversible error during summation. None of these issues require reversal of the jury's verdict.
An expert witness with peculiar knowledge and special experience which ordinary jurymen do not have may testify as to opinions and conclusions. *281 Agee v. Williams (1969), 17 Mich. App. 417; GCR 1963, 605. The conclusion of an expert witness is properly received in evidence when the conclusion to be drawn from the facts depends on professional or scientific skill or knowledge. Dudek v. Popp (1964), 373 Mich. 300. The expert in this case clearly and in considerable detail explained the findings and facts on which her opinions and conclusions were based. The weight to be given such testimony is in the province of the jury. Agee v. Williams, supra.
Under the facts of this case the defendant clearly and unequivocally waived his right to the presence of counsel before he made his statement to the police. The rules of Miranda v. Arizona (1966), 384 U.S. 436 (86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 ALR3d 974) were clearly met. A specific statement that an accused waives his constitutional rights is not necessary for a valid waiver of those rights at the accusatory stage of criminal proceedings. People v. Matthews (1970), 22 Mich. App. 619; United States v. Hayes (CA 4, 1967), 385 F2d 375.
The assignments of error concerning the jury instructions and prosecutor's argument were not preserved by objection at the trial level. We have examined the instructions and the objected-to portion of the argument and find nothing that would warrant granting a new trial.
Defendant had a fair trial.
Affirmed.